Case 1:18-cr-00286-TWP-DLP Document 54 Filed 04/15/19 Page 1 of 5 PageID #: 321



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                        Plaintiff,               )
                                                 )
                   v.                            )       CAUSE NO. 1:18-cr-00286-TWP-DLP
                                                 )
 NOLAN BREWER,                                   )
                                                 )
                         Defendant.              )

                    GOVERNMENT’S RESPONSE IN OPPOSITION
             TO DEFENDANT’S MOTION TO MODIFY RELEASE CONDITIONS

        The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, and Nicholas J. Linder, Assistant United States Attorney, respectfully

 requests that the Court deny the Defendant’s motion to modify release conditions to allow him to

 visit the CANDLES Holocaust Museum and Education Center in Terre Haute, Indiana. In support

 thereof, the United States submits the following:

                                         BACKGROUND

        1.      The Defendant is charged with conspiracy to violate the civil rights of the members

 of a Jewish synagogue in Indiana by spray-painting large Nazi flags and Iron Crosses on, and

 setting fire to, synagogue property. See Indictment, Dkt. No. 28; Criminal Complaint, Dkt. No. 2.

 The Defendant has filed a petition to plead guilty. Dkt. No. 47.

        2.      At a detention hearing, the United States presented evidence concerning the

 Defendant’s dangerousness, including evidence of his intentions to burn the synagogue, his excited

 reaction to news coverage after the attack, and his beliefs in Nazism, anti-Semitism, and white

 nationalism. Dkt. No. 13.
Case 1:18-cr-00286-TWP-DLP Document 54 Filed 04/15/19 Page 2 of 5 PageID #: 322



          3.       The Defendant was released on conditions, which included home detention and

 location monitoring. Dkt. No. 11. Also, the Defendant was “prohibited from being within 200

 yards of any mosque, synagogue, or other property primarily associated with members of the

 Muslim or Jewish faiths.” Id.

          4.       On April 12, 2019, the Defendant filed the instant motion1 to modify his pretrial

 release conditions to allow him to visit “the Holocaust Museum in Terre Haute, Indiana,” which

 presumably refers to the CANDLES Holocaust Museum and Education Center.2

          5.       Sentencing is currently scheduled for April 25, 2019.

                                                  DISCUSSION

          6.       The court should deny the Defendant’s motion. The Defendant’s request to visit

 the CANDLES Holocaust Museum and Education Center presents unreasonable and unnecessary

 risks, particularly within the context of the history of the CANDLES Holocaust Museum. The

 Museum was itself a victim of arson. In 2003, it was firebombed and burned to the ground.3

          7.       Here, the Defendant told the FBI that he and his co-conspirator had planned to set

 fire to the synagogue using homemade “napalm” and overpressure explosive devices, both of

 which were eventually recovered by the FBI. Ultimately, the Defendant did not enter the

 synagogue and ignited the napalm outside near the massive Nazi flags and Iron Crosses he spray-




 1
           In the motion, defense counsel noted that he had “emailed the AUSA as to whether the government objects
 but has not yet received a reply.” Dkt. No. 51 ¶ 5. To correct any misimpression regarding timeliness, defense counsel
 emailed the undersigned on the same day that the motion was filed. The undersigned followed up with defense counsel
 later that same day and again the following day.

 2
       CANDLES is an acronym for “Children of Auschwitz Nazi Deadly Lab Experiments Survivors” and
 CANDLES, Inc. is a 501(c)(3) non-profit founded by Holocaust survivor, Eva Mozes Kor. The CANDLES Holocaust
 Museum and Education Center opened in 1995.

 3
          See https://candlesholocaustmuseum.org/who-we-are/ (last visited April 15, 2019).

                                                           2
Case 1:18-cr-00286-TWP-DLP Document 54 Filed 04/15/19 Page 3 of 5 PageID #: 323



 painted. Nevertheless, setting fire to Jewish property was at the heart of the Defendant’s hate

 crime.

          8.    Further, the evidence depicts a person with deep-seeded anti-Semitic beliefs. See

 Dkt. No. 13. In fact, the Defendant’s cell phone contained several images and internet “memes”

 about the Holocaust itself, including one that stated: “What is the Jew doing poking around the

 ashtray? Studying his family history.”

          9.    Granting the Defendant’s motion not only places the Holocaust Museum in the

 unenviable position of deciding whether to allow the Defendant entrance, but also it places the

 Museum and other patrons inside at risk. The Defendant may act out again on his anti-Semitic

 bias, or the Defendant’s presence may incite a verbal or physical altercation. The Defendant’s

 crime was well-publicized. The risk presented by someone recognizing him and an altercation

 ensuing is unacceptable.

          10.   Moreover, the Defendant’s presence alone has the potential to re-victimize

 members of the Jewish faith. The intent behind the spray-paint and fire at the synagogue was to

 make Jews feel afraid. His presence at the Holocaust Museum risks causing staff and patrons

 further fear, and that in turn may require the Museum to undertake additional expense for security.

          11.   These risks are unnecessary. The timing of the request is suspect, with sentencing

 being only weeks away. The Defendant’s motion presents no particularized need to visit the

 Holocaust Museum at this specific moment in time. Rather, it appears to be part an effort to bolster

 his argument at sentencing that he has reformed since previously expressing admiration for Adolf

 Hitler and Nazism and defacing and burning synagogue property.

          12.   Attempts at reform prior to sentencing may be laudable. But, within the law,

 rehabilitation is a goal of sentencing, not pretrial release. Pretrial release’s foremost focus is on


                                                  3
Case 1:18-cr-00286-TWP-DLP Document 54 Filed 04/15/19 Page 4 of 5 PageID #: 324



 safety. And here, the Court prohibited the Defendant from coming within 200 yards of a place

 primarily associated with the Jewish faith to keep the community safe. That condition makes as

 much sense today as it did when it was originally imposed. It should not bend merely because

 sentencing is fast approaching.

                                                 * * *

          13.      Finally, counsel for the United States has conferred with the U.S. Probation Office,

 and Probation is in agreement that the Defendant’s request should be denied.


                                            CONCLUSION

          For the foregoing reasons, the government respectfully requests that the Court DENY the

 Defendant’s motion to modify his conditions of pretrial release.



                                                  Respectfully submitted,

                                                  JOSH J. MINKLER
                                                  United States Attorney


  Date:         April 15, 2019             By:    /s/ Nicholas J. Linder
                                                  Nicholas J. Linder
                                                  Assistant United States Attorney




                                                    4
Case 1:18-cr-00286-TWP-DLP Document 54 Filed 04/15/19 Page 5 of 5 PageID #: 325



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2019 a copy of the foregoing was filed via CM/ECF,

 which will electronically notify counsel of record for all parties. All parties may access this filing

 through that CM/ECF.



                                         By:     /s/ Nicholas J. Linder
                                                 Nicholas J. Linder
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 10 West Market Street, Suite 2100
                                                 Indianapolis, IN 46204-3048
                                                 Telephone: 317-226-6333
                                                 Email: nick.linder@usdoj.gov




                                                   5
